DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 2-16 are objected to because of the following informalities: claims 2-16, line 1 of the claims disclose “A portable electronic device”. It should be changed to --The portable electronic device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 8-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 20090247247 in view of Ha US 20220053075.
As to claim 1, Jang teaches Portable electronic device, comprising: - a first part, said first part having a front face, a back face, two sides, and two ends (see figs. 1 and 2, 110; first body, paragraphs 0030-0033; The mobile terminal according to an embodiment of the present invention includes a first body 110, and a second body 120 that is slidably moved along at least one direction with respect to the first body 110), 5- a second part, said second part having a front face, a back face, two sides, and two ends (see fig. 1 and 2, 120; second body, paragraphs 0030-0033; The mobile terminal according to an embodiment of the present invention includes a first body 110, and a second body 120 that is slidably moved along at least one direction with respect to the first body 110), - a movable attachment between said first and second parts (see fig. 3, 140, paragraph 0044; A portion of a slide module 140 for slidably coupling the first body 110 and the second body 120 is disposed at the rear case 112 of the first body 110), - a display on the front face of the first part and (see figs. 1 and 2, 113, paragraph 0033; On the first body 110, specifically, on the front case 111, there may be disposed a first display unit 113, a first audio camera module 400 may include a first camera device 410, a second camera device 420, a sensor module 430, and/or a light-emitting element 440. For example, the second camera device 420 may be disposed to be oriented toward a first direction (e.g., a rear surface), and the first camera device 410 may be disposed to be oriented toward a second direction (e.g., a front surface) opposite the first direction); wherein said camera is located in a center region of said exposable portion between the two ends of the second part, with said viewing direction directed out 25of said front face of the second part, with a relatively short distance from the center point of the display to the camera (see fig. 3A, 420, paragraphs 0073-0075; The first camera device 410 may photograph a subject in a direction opposite the direction in which the display 301 outputs a screen, and the second camera device 420 may photograph a subject in a direction substantially equal to the direction in which the display 301 outputs a screen, or may perform recognition of a user's iris or face). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Ha into the system of Jang in order to provide a device with a high performance cameras.
As to claim 2, the combination of Jang and Ha teaches wherein said front face of the second part is 30equal in size with the back face of the first part (see Jang figs. 1 and 2, 110; first body, 120; second body paragraphs 0030-0033; The mobile terminal according to an embodiment of the present invention first body 110, and a second body 120 that is slidably moved along at least one direction with respect to the first body 110).
As to claim 3, the combination of Jang and Ha teaches comprising at least one light source located in said exposable portion (see Ha fig. 3A, 440, paragraph 0073; The camera module 400 may include a first camera device 410, a second camera device 420, a sensor module 430, and/or a light-emitting element 440).
As to claim 8, the combination of Jang and Ha teaches the first and second camera (see paragraphs 0073, 0074; 410; first camera, 420; second camera; The camera module 400 may include a first camera device 410, a second camera device 420, a sensor module 430, and/or a light-emitting element 440). The combination of Jang and Ha fails to teach wherein the portable electronic device comprises a second camera located adjacent to one of said two ends of the second part, said second camera having a viewing direction, - the viewing direction of said second camera is di30rected out of the front face of the second part. However, it is obvious to one skill in the art to locate the two cameras facing the same direction and different location to widen the view of picture taken by the cameras.
As to claim 9, the combination of Jang and Ha teaches wherein said second camera is located in said exposable portion (see Ha Fig. 3A, 410, paragraphs 0073-0075; The camera module 400 may include a first camera device 410, a second camera device 420, a sensor module 430, and/or a light-emitting element 440).
As to claim 10, the combination of Jang and Ha teaches wherein: - said first camera has a first viewing angle (see Ha paragraph 108; For example, the first camera device may be disposed to be oriented rearwards. In another embodiment, the first camera device may be disposed to be oriented rearwards, - said second camera has a second viewing angle (see paragraph 108; and the second camera may be disposed to be oriented forwards), and 5- said first viewing angle is wider than said second viewing angle (see paragraphs 0077, 0078).
As to claim 11, the combination of Jang and Ha teaches one or more speakers in said second part, with at least some of said one or more 10speakers located in said exposable portion (see Ha fig. 1, 155; speaker, paragraph 0035; The sound output device 155 may output sound signals to the outside of the electronic device 101. The sound output device 155 may include, for example, a speaker or a speaker may be used for general purposes, such as playing multimedia or playing record, and the receiver may be used for incoming calls. According to an embodiment, the receiver may be implemented as separate from, or as part of the speaker).
As to claim 12, the combination of Jang and Ha teaches - a processor configured to control a volume of sound emitted by at least those of said one or more speakers that are located in said exposable portion (see Ha fig. 1, 120; processor, 155; speaker paragraphs 0029, 0035; According to an embodiment, the electronic device 101 may include a processor 120, memory 130, an input device 150, a sound output device 155, a display device 160, an audio module 170, a sensor module 176, an interface 177, a haptic module 179, a camera module 180, a power management module 188, a battery 189, a communication module 190, a subscriber identification module (SIM) 196, or an antenna module 197), and a sensor configured to provide said processor with information about said first and second parts being in said position in which said exposable portion of the front face of the second part is visible (see Ha fig. 1, 176, paragraph 0029; fig. 3A, paragraphs 0073-0075); wherein said processor is configured to respond to said information by increasing the volume of the sound emitted by at least those of said one or more speakers that are located in said exposable portion (see Ha fig. 1, 120; processor, 155; speaker paragraphs 0029, 0035).
As to claim 16, wherein said display essentially fills the front face of the first part (see Jang figs. 1 and 2, 113, paragraph 0033; On the first body 110, specifically, on the front case 111, there may be disposed a first display unit 113, a first audio output unit 114, a first image input unit 115, a first manipulation unit 116, and an audio input unit 117 (See FIG. 1)).
3.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 20090247247 in view of Ha US 20220053075 further in view of Gantz US 20140055978.
As to claim 4, the combination of Jang and Ha teaches the first light source. The combination of Jang and Ha fails to teach a second24 light source, of which said first light source is located in said exposable portion adjacent to one of said two ends of the second part and said second light source is located in said exposable portion adjacent 5to the other of said two ends of the second part. Gantz teaches a device with several light source modules which locate in many location of the device (see fig. 2, 235s, paragraphs 0060, 0061; FIG. 2, the light sources 235 may be in electrical contact with the connector 220. In one embodiment, the light sources may be wired in a serial fashion to the connector 220. In another embodiment, the light sources 235 may be wired in a parallel fashion to the connector 220). Therefore, it would have been obvious to one of ordinary skill in the art before 
As to claim 5, the combination of Jang, Ha and Gantz teaches wherein: - the portable electronic device comprises more than two light sources, of which at least two are located 10in said exposable portion (see fig. 2, 235s, paragraphs 0060, 0061; FIG. 2, the light sources 235 may be in electrical contact with the connector 220. In one embodiment, the light sources may be wired in a serial fashion to the connector 220. In another embodiment, the light sources 235 may be wired in a parallel fashion to the connector 220).
As to claim 6, the combination of Jang, Ha and Gantz teaches wherein at least some of the light sources comprised in the portable electronic device are capable of emitting light of different colour or different 15colour temperature than others of said light sources (see Gantz fig .4, 430, paragraph 0080; The light sources 430 may be distributed around a rim portion of the case. The rim portion defines an opening for enabling a user to view a screen or display of a portable electronic device once the portable electronic device has been inserted into the case 400. The light sources may be configured to emit light of the same color or different colors, or light of varying frequencies (as described above) For example, the light sources 430 may all emit yellow or white light.).
As to claim 7, the combination of Jang, Ha and Gantz teaches wherein: - at least one of said light source or said light sources is arranged to emit light predominantly into a 20direction that differs from said viewing direction of the camera (see fig .4, 430, paragraph 0080; The light sources 430 may be distributed around a rim portion of the case. The rim portion defines an opening for enabling a user to view a screen or display of a portable electronic device once the portable electronic device has been inserted into the case 400. The light sources may be configured to emit light of the same color or different colors, or light of varying frequencies (as described above) For example, the light sources 430 may all emit yellow or white light.).
4.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 20090247247 in view of Ha US 20220053075 further in view of Chen US 20180252355.
As to claim 13, the combination of Jang and Ha fails to teach a foldable support attached to the back face of the second part for supporting the portable electronic device on a planar surface in a position where the viewing direction of the first camera is at an oblique angle with respect to said planar 30surface. Chen teaches a foldable stand; support for an electronic device (see figs. 4 and 5, 3; support, paragraph 0022; FIG. 4 and FIG. 5 show a state of the support 3 pivots along the Y axis and erects. In the first erected state, the second L-shaped bracket 52 is pivoted by the first pivoting element 61, and the third L-shaped bracket 53 is pivoted by the third pivoting element 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Chen into the system of Jang and Ha in order to provide a support of electronic device.
As to claim 14, the combination of Jang, Ha and Chen teaches a hinge joint between said foldable support and said back face of the second part, wherein said hinge joint defines an axis of rotation26 that is in the plane of the back face of the second part and directed perpendicular to the sides of the second part (see Chen figs. 4, 5, 61, 63, paragraph 0022; In the first erected state, the second L-shaped bracket 52 is pivoted by the first pivoting element 61, and the third L-shaped bracket 53 is pivoted by the third pivoting element 63).
As to claim 15, the combination of Jang, Ha and Chen teaches wherein said foldable support is annular or loop-formed in shape (see Chen figs. 4 and 5, 3; support, paragraph 0022; The second L-shaped bracket 52 and the third L-shaped bracket 53 are erected simultaneously. The first L-shaped bracket 51 and the fourth L-shaped bracket 54 keeps contacted with the base 40).
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T LE/Primary Examiner, Art Unit 2649